
	

113 HR 2168 IH: Helping Heroes Vote Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2168
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Heck of
			 Washington introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to promote the efficient delivery and receipt of absentee ballots
		  and other voting materials to absent uniformed services voters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Heroes Vote Act of
			 2013.
		2.Provision of
			 information to election officials on deployments of absent uniformed services
			 voters
			(a)Requiring
			 secretary of defense To provide informationSection 101(b) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)) is amended—
				(1)by striking
			 and at the end of paragraph (10);
				(2)by striking the
			 period at the end of paragraph (11) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(12)to the greatest extent practicable, notify
				the appropriate election official of the State in which an absent uniformed
				services voter is registered to vote of any change in the current mailing
				address of the voter which results from the voter being deployed on active duty
				for a period of more than 30 days from the voter’s permanent duty station or
				redeployed from such a deployment without first returning to the voter’s
				permanent duty
				station.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to deployments or redeployments occurring on or after the date of the
			 enactment of this Act.
			3.Revisions to 45-day
			 absentee ballot transmission rule
			(a)Repeal of waiver
			 authority
				(1)In
			 generalSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by striking subsection
			 (g).
				(2)Conforming
			 amendmentSection 102(a)(8)(A) of such Act (42 U.S.C.
			 1973ff–1(a)(8)(A)) is amended by striking except as provided in
			 subsection (g),.
				(b)Requiring use of
			 express delivery in case of failure To meet requirementSection
			 102 of such Act (42 U.S.C. 1973ff–1), as amended by subsection (a), is amended
			 by inserting after subsection (f) the following new subsection:
				
					(g)Requiring use of
				express delivery in case of failure To transmit ballots within
				deadlines
						(1)Transmission of
				ballot by express deliveryIf
				a State fails to meet the requirement of subsection (a)(8)(A) to transmit a
				validly requested absentee ballot to an absent uniformed services voter or
				overseas voter not later than 45 days before the election (in the case in which
				the request is received at least 45 days before the election)—
							(A)the State shall
				transmit the ballot to the voter by express delivery; or
							(B)in the case of a voter who has designated
				that absentee ballots be transmitted electronically in accordance with
				subsection (f)(1), the State shall transmit the ballot to the voter
				electronically.
							(2)Special rule for
				transmission fewer than 40 days before the electionIf, in
				carrying out paragraph (1), a State transmits an absentee ballot to an absent
				uniformed services voter or overseas voter fewer than 40 days before the
				election, the State shall enable the ballot to be returned by the voter by
				express delivery, except that in the case of an absentee ballot of an absent
				uniformed services voter for a regularly scheduled general election for Federal
				office, the State may satisfy the requirement of this paragraph by notifying
				the voter of the procedures for the collection and delivery of such ballots
				under section
				103A.
						.
			(c)Clarification of
			 treatment of weekendsSection
			 102(a)(8)(A) of such Act (42 U.S.C. 1973ff–1(a)(8)(A)) is amended by striking
			 the election; and inserting the following: the election
			 (or, if the 45th day preceding the election is a weekend or legal public
			 holiday, not later than the most recent weekday which precedes such 45th day
			 and which is not a legal public holiday, but only if the request is received by
			 at least such most recent weekday);.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to elections occurring on or after
			 January 1, 2014.
			4.Establishment of
			 alternative procedures to accept and process absentee ballots of military
			 voters and overseas citizens in event of major disasters
			(a)Responsibilities
			 of State election officialsSection 102(a) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (10);
				(2)by striking the
			 period at the end of paragraph (11) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(12)establish procedures to ensure the
				effective and timely acceptance and processing of absentee ballots transmitted
				by absent uniformed services voters and overseas voters in the event of a major
				disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122)) in the
				State.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to elections for Federal office held on or after the date of the
			 enactment of this Act.
			5.Prohibition of
			 refusal to accept voter registration and absentee ballot applications from
			 overseas voters on grounds of early submissionSection 104 of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—
			(1)by inserting
			 or overseas voter after absent uniformed services
			 voter; and
			(2)by striking
			 uniformed services. and inserting uniformed services or
			 who do not reside outside the United States..
			6.Additional
			 funding to carry out uocava
			(a)FundingThere
			 are authorized to be appropriated to the Presidential designee under the
			 Uniformed and Overseas Citizens Absentee Voting Act $25,000,000 to carry out
			 the requirements of such Act.
			(b)Treatment of
			 fundsAny amounts appropriated pursuant to the authorization
			 under subsection (a)—
				(1)shall be in addition to any other amounts
			 appropriated to the Presidential designee under the Uniformed and Overseas
			 Citizens Absentee Voting Act pursuant to any other authorization under law;
			 and
				(2)shall remain
			 available until expended.
				
